Citation Nr: 0421550	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-08 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's child as a 
"helpless child" due to permanent incapacity for self-
support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February November 1945. 
This appeal stems from a May 1998 rating decision by the RO 
wherein it was determined that the veteran's child (hereafter 
referred to as M.V.) was not permanently incapable of self-
support.  The case was before the Board in July 2003 at which 
time it was remanded for further development.  The RO has 
continued to deny the benefit sought on appeal and the case 
has been returned to the Board for completion of appellate 
consideration.

REMAND

A Social Security Administration (SSA) data sheet of November 
2001 appears to show the denial of SSI benefits to M.V.; the 
dates July 1995 and February 1997 are noted.  The latter date 
was the month M.V. turned 17 years old.  Whereas the data 
shows awards of benefits to both of her parents, it also 
appears the SSA made a disability determination regarding 
M.V., which means a medical evaluation was probably done.

Records of medical evaluations of M.V. done for the SSA 
during the time M.V. was 15 to 17 years old are potentially 
highly relevant to determining whether she had permanent 
incapacity for self-support before the age of 18.  Obtaining 
these records is particularly important, because the claimant 
has not responded to requests for evidence that VA can only 
obtain with his cooperation.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Obtain from the SSA any medical 
records, administrative law decision, or 
other records showing the extent of 
disability of M.V.

2.  Readjudicate the claim at issue.  If 
it is not allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




